SELECTED FINANCIAL DATA (in $000’s except for per share data, unaudited) Years Ended December 31, Net Sales Gross Margin Operating Earnings Net earnings Basic net earnings per common share Diluted net earnings per common share Total Assets Long-term liabilities Working capital COMMON SHARE MARKET PRICE The Company’s common shares are traded on the NYSE Amex Stock Exchange under the symbol WGA.On December 31, 2010, there were approximately 441 holders of record of the common shares.A five percent (5%) stock dividend was issued in 2010.High and low prices, reflecting this dividend, for the last two years, unaudited, were: 2010 Prices 2009 Prices High Low High Low Quarter ended: March 31 June 30 September 30 December 31 CORPORATE PROFILE: Founded in 1925, Wells-Gardner Electronics Corporation is a distributor and manufacturer of color video monitors and other related distribution products for a variety of markets including, but not limited to, gaming machine manufacturers, casinos, coin-operated video game manufacturers and other display integrators.The Company has the majority of its LCDs manufactured in Mainland China.In addition, the company’s American Gaming & Electronics, Inc. subsidiary (“AGE”), a leading parts distributor to the gaming markets, sells parts and services to over 700 casinos in North America with offices in Las Vegas, Nevada, Hammonton, New Jersey, Hialeah, Florida and McCook, Illinois. 2010 PRESIDENT’S REPORT TO OUR SHAREHOLDERS, CUSTOMERS, SUPPLIERS & EMPLOYEES: In an extremely difficult economic and gaming industry environment, Wells Gardner turned in an acceptable financial performance in 2010. · The Company was profitable for the fifth consecutive year with net earnings of $190,000 or $0.02 per share compared to $1.1 million or $0.10 per share in 2009. The 2010 results included unusual charges of $572,000, which were made up of $122,000 of reorganization charges and $450,000 of operating expenses related to the Illinois Video Lottery business, which is not expected to generate revenue until the fourth quarter 2011.The 2009 earnings included non recurring tax charges of $168,000. · Sales for fiscal 2010 were $45.7 million, a decrease of 13% or $6.8 million compared to the sales of $52.5 million in the prior year. This sales decline was due to the decline in LCD prices of around 6%, which resulted in a sales decline of over $3 million as well as a decline in LCD unit sales of 3% and the loss of a large parts contract. · Margins improved in 2010 to 18.4% compared to 17.4% in the prior year. The margin improvement was driven by improved design and purchasing cost control. · The Company’s Balance Sheet strengthened considerably with the generation of an additional $1.6 million of free cash flow. Bank debt declined to $565,000 from $2.2 million at year end 2009 and is the lowest debt level at a yearend in the last 20 years. This resulted in interest expense reduction of 14%. The Company’s debt/equity ratio was reduced to 4% from 14% at yearend 2009 and 70% at year end 2006 when the debt level was $9.9 million. This means that the Company has generated over $9.3 million of free cash flow from operations over the past 4 years. · LCD sales continue to dominate our business and the Company sold over 101,000 LCDs in 2010 a decline of 3 percent compared to almost 104,000 sold in 2009. The Company sold its 450,000th LCD in December 2010. · The Company was granted two LCD patents. One of these patents has royalty income potential. We have another 5 LCD patents filed. This is a continuation of our push to broaden the scope of our Intellectual Property (IP). · The Company has embarked on two new directions, namely entering the new Illinois Video Lottery Terminal market and developing new products using new technologies including digital signage, 3D, flexible CDs and OLED products among others. The two opportunities that have significant potential for Wells Gardner for the next several years. Illinois Video Lottery Market The Company has decided to enter the new Video Lottery market in Illinois as a distributor in the name of American Gaming & Electronics (AG&E). The Company’s Illinois gaming license is in the name of AG&E. The Video Lottery Act was passed by the Illinois Legislature in July 2009 and envisions approximately35,000 to 45,000 video lottery terminals being operated in the state by the end of 2014 This represents a total sales value of the entire Illinois market of between$425 to $565 million. The Company has signed a definitive agreement with SPIELO, a Lottomatica company, to distribute their products into the Illinois market. Management has hired Michael Rudowicz, the former President of the Amusement Trade Association to be the Executive Vice President in charge of the Video Lottery Division of AG&E and Michael Mazzaroli, a highly successful long time Midwest Regional Manager of AG&E to be the Vice President of Sales of the VLT Division reporting to Mr. Rudowicz. It should be noted that the Video Lottery Act was overturned by an Illinois Appellate Court in late January 2011.The judgment was stayed by the Illinois Supreme Court pending oral arguments scheduled for May 2011.The Company still anticipates the first sales of the VLT terminals to start in the fourth quarter 2011. In addition the Company believes that Video Lottery Terminal expansion could be the next wave of gaming expansion in the US and expects to participate in those opportunities. -1- New Technologies The Company is working hard to reinvent itself as an Intellectual Property (IP) company under the direction of David Silk, Senior Vice President of Business Development and Engineering. Management is working on a number of new technologies including digital signage, 3D, flexible LCDs and OLED products. In addition the Company has filed 7 LCD patent applications, 2 of which have been granted. American Gaming & Electronics (AG&E) AG&E, which is a wholly owned subsidiary of Wells Gardner,has direct sales operations in Las Vegas and Reno, Nevada, California, New Jersey, New York, Pennsylvania, Connecticut, Florida and throughout the Midwest. AG&E also has distributors in New Mexico, Arizona, Mississippi and Louisiana and added distributors covering South East Asia, Europe, Middle East and Africa. The Company has distribution relationships with TPK (Optera), 3M, GE, JCM, and others. AG&E pioneered the LCD replacement kit market for replacing CRT monitors with LCDs in casinos. They have now sold almost 35,000 LCD replacement kits. AG&E has decided to enter the Illinois VLT market as a distributor as noted above and could consider entering other VLT markets in the future. AGE amicably terminated its used game contract with Par 4 of New Jersey. AGE now sells to virtually every casino in North America. Asian Manufacturing Asian manufacturing is essential to our strategy of being a globally competitive manufacturer of LCDs. The Company has two long-term contracts to manufacture its LCDs at our subcontractors’ China facilities, both in the Shenzhen area, near Hong Kong.In 2010, 95% of the Company’s sales were derived from LCD production in China compared to 90% in 2009 and 59% in 2007. Chinese manufactured LCDs are over $30/unit cheaper than those made in the US. Gaming Strategy Wells-Gardner is continuing its strategy of using its strengths in one area of the gaming market to provide leverage and increase our market penetration in other areas. The Company is now participating in four areas of the gaming market: · LCD manufacturing in Mainland China and the US, primarily for the gaming industry. · Preparing to distribute products to the Illinois Video Lottery Terminal market · Distributing Wells-Gardner’s and other manufacturers’ parts to casinos throughout North America and Central America, South America, Europe, South East Asia including Macau,Middle East and Africa · Servicing video displays and other game parts for casinos in North America The strategy is proving successful as gaming revenue accounted for approximately 93 percent of the Company’s total revenue in 2010 compared to 52 percent in 2000. Quality Continues To Be the Top Priority Wells-Gardner remains committed to being the “best-in-class” quality supplier in all our served markets.The Company has a defect rate for its LCD installed base of over 450,000 units of 0.34 percent, compared to the industry standard of 1.0 percent, which few if any of our competitors can match. That means only 3.4 defects for every 1000 LCDs installed. Our team of American and Taiwanese engineers has developed extremely high quality and highly reliable LCDs. -2- Strategic Plan Management is committed to a new strategic plan in 2011. Management believes that the Company must develop a new direction focusing on Intellectual Property and new channels of distribution to distinguish the Company from its competitors and hence earn improved profits from technological value added products. As mentioned above, the Company now has two granted and five filed LCD patents. In addition the Company has invested in several new technologies including digital signage, 3D, flexible LCDs and OLED products. Management is also focused on releasing several new products which are expected to generate additional revenue in 2011. 2011 Global Gaming Outlook After four years of a declining global slot market in 2007, 2008, 2009 and 2010 industry experts are predicting a more favorable climate by the middle of 2011. New domestic markets have started up including Kansas and Maryland and additional casinos are under construction in these markets as well as New York. Other new markets such as Ohio have been legalized with resort casinos expected to be developed in 2012 to 2013, but there is the possibility of racetracks installing machines as early as 2011 and 2012 and a temporary casino in Cleveland opening at the end of 2011. International expansion is getting considerable interest from our customers with Singapore, Macau, Italy, Europe and South America being discussed more on conference calls than the US. Even Singapore and Macau markets that were not expected to be big with slots are experiencing slot win that is better that what is experienced in US markets. As discussed above Video Lottery Terminals in bars and fraternal organizations could be the next wave of gaming expansion in the US. In addition a stronger worldwide economy is expected to increase visitation which should result in a better environment for ordering new slots. 2011 and 2012 Wells-Gardner Outlook Wells Gardner expects 2011 to continue to be a challenging environment. While sales are expected to increase by around 30 percent, this increase will come primarily from the sales into the new Illinois Video Lottery market that is expected to start in the fourth quarter 2011. However the Company will have expenses for all twelve months of 2011 in preparation of entry into this new market. Management is cautiously optimistic as new technology products are being developed that are expected to generate additional income. Management will continue to exercise intense cost and interest expense control. 2012 is expected to be a strong year for the Company due to the combination of a full year of sales to the Illinois Video Lottery terminal market, a strong pickup in the slot replacement cycle and the opening of new casinos both domestically and internationally. The major risk is the uncertain global economic and political climate. I thank all of you for your continued support as we complete the implementation of our plans. I am confident that this will lead to increased profitability and improved shareholder value. Anthony Spier Chairman of the Board, President & Chief Executive Officer March 4, 2011 -3- MANAGEMENT’S DISCUSSION & ANALYSIS OF FINANCIAL CONDITION & RESULTS OF OPERATIONS Year Ended December 31, 2010 Compared to Year Ended December 31, 2009 Net sales decreased 13% to $45.7 million in 2010 compared to $52.5 million in 2009.The decrease in sales was attributable to lower average display selling prices, which averaged about 6% or $2.5 million less display revenue compared to 2009.In addition, total unit volume decreased by 5% or $2.2 million, for a total decrease in monitor sales of $4.7 million.LCD unit volume decreased almost 3% to 101,000 units while CRT unit volume declined 65% to about 1,500 units.Parts sales decreased by $1.9 million primarily due to the end of an OEM contract and used games sales decreased $0.2 million in 2010 compared to 2009.In 2010 and 2009, gaming related sales accounted for 93% of total sales respectively, while amusement sales accounted for 7% of total sales respectively. Gross margin for 2010 decreased over $0.7 million to $8.4 million or 18.4% of sales compared to $9.1 million or 17.4% in 2009 for a 1.0 percentage point year over year increase.The primary factors contributing to the gross margin increase were an increase in display margins partially offset by a decline in used game margins and flat parts margins.The Company was able to achieve the higher display margins through product design improvements, purchasing cost reductions related primarily to lower LCD panel costs, and sales of some previously slow moving inventory. Operating expenses increased almost $0.3 million to over $8.0 million in 2010 compared to less than $7.8 million in 2009.The major operating expense differences for 2010 compared to 2009 were due to a $304,000 increase in other operating expense primarily legal expense, a $149,000 increase in compensation expense where higher VLT and engineering compensation were partially offset by lower bonus expense, and a $173,000 decrease in sales commissions.The 2010 results include $449,000 of operating expenses related to the Illinois Video Lottery business, which is not expected to generate revenue until the fourth quarter 2011.The Company continues to place great emphasis on operating expense control. Operating results were earnings of $363,000 in 2010 compared to $1,377,000 in 2009 due entirely to lower sales since the slightly higher margin percentage more than offset slightly higher operating expense. Interest expense was $184,000 in 2010 compared to $213,000 in 2009 due to lower average debt balances.Joint venture income was zero in 2010 compared to $1,000 in 2009.Other expense was $(5,000) credit in 2010 compared to $170,000 other expense in 2009.The other expense in 2009 was related to state tax charges. Income tax benefit was $6,000 in 2010 compared to $102,000 in 2009 due to lower pretax income.The Company has available a net operating loss carry forward of approximately $5.4 million as of December 31, 2010. Net income was $190,000 in 2010 compared to net income of $1,097,000 in 2009.For 2010 basic and diluted earnings per share was $0.02 compared to basic and diluted earnings per share of $0.10 in 2009. Year Ended December 31, 2009 Compared to Year Ended December 31, 2008 Net sales decreased 2% to $52.5 million in 2009 compared to $53.8 million in 2008.The decrease in sales was attributable primarily to lower average display selling prices, which averaged about 7% or $3.5 million less display revenue compared to 2008.Total unit volume actually increased by almost 5% or $1.9 million, partially offsetting the average display selling price decline.LCD unit volume increased 19% to almost 104,000 units while CRT unit volume declined 74% to only a little over 4,000 units.Parts -4- sales increased by $0.8 million and used games sales decreased $0.5 million in 2009 compared to 2008.In 2009 and 2008, gaming related sales accounted for 93% and 90% of total sales respectively, while amusement sales accounted for 7% and 10% of total sales respectively. Gross margin for 2009 increased almost $0.8 million to over $9.1 million or 17.4% of sales compared to $8.4 million or 15.5% in 2008 for a 1.9 percentage point year over year increase.The primary factors contributing to the gross margin increase were increase in display margins and parts margins partially offset by a decline in used game margins.The Company was able to achieve the higher display margins through product design and purchasing cost reductions in excess of the average display selling price reductions, even though the market remains quite competitive. Operating expenses were flat at $7.8 million in both 2009 and 2008.This resulted in the higher gross margin flowing through to operating income.Notwithstanding that operating expenses were flat, compensation expense increased about $200,000 and occupancy expense increased $45,000. However these increases were completely offset by a $115,000 reduction in engineering sample expense, an $80,000 reduction in legal and audit expenses, and a $60,000 reduction in commission expense.The Company continues to place great emphasis on operating expense control. Operating results were earnings of $1,377,000 in 2009 compared to $582,000 in 2008. Interest expense was $213,000 in 2009 compared to $356,000 in 2008 due to lower average debt balances.Joint venture income was $1,000 in 2009 compared to $3,000 in 2008.The final distribution of the liquidation of Wells Gardner East Asia occurred in December, 2009 and this will be the last activity for this line item.Other expense was $170,000 in 2009 compared to $0 other expense in 2008.The other expense was related to state tax charges. Income tax benefit was $102,000 in 2009 compared to income tax expense of $25,000 in 2008.The Company has available a net operating loss carry forward of approximately $4.8 million as of December 31, 2009. Net income was $1,097,000 in 2009 compared to net income of $204,000 in 2008.For 2009 basic and diluted earnings per share was $0.11 compared to basic and diluted earnings per share of $0.02 in 2008. 2011 Outlook The Company anticipates 2011 sales to be between $58 million and $62 million based on our projection that the Illinois video lottery business willstart in the fourth quarter 2011.Total display unit sales are expected to be somewhat lower in the first half 2011 compared to 2010 and significantly higher in the second half 2011 compared to 2010, while the average monitor selling price is expected to be slightly higher in 2011 compared to 2010.Parts sales are expected to be slightly higher in 2011; however there will be no used game sales in 2011.As a result, the Company expects 2011 to start out better than the fourth quarter 2010, but lower than the first half 2010, and improve noticeably the remainder of the year.We will continue to aggressively control costs, interest expense and inventory levels ahead of the expected rebound in the slot machine replacement market and start up of new jurisdictions including the new Illinois video lottery business.The Company is working on many new products in touch and 3D and new replacement kits for the casino and amusement markets. Market & Credit Risks The Company is subject to certain market risks, mainly interest rates.On August 21, 2006, the Company entered into a four-year credit facility with Wells Fargo Bank NA.On September 15, 2009, the Company amended the term of the credit agreement extending it to August 21, 2013.The amended credit agreement is a $12 million revolving credit facility and has an interest rate of three month LIBOR plus 500 basis points.The credit facility has several financial covenants including a minimum book net worth, minimum net earnings, maximum capital expenditures and maximum compensation increases.The financial covenants, which remained the same, now include a provision that any future write off of goodwill will be an add back to the net worth and earnings covenants.As of December 31, 2010, the Company had total outstanding bank debt of $0.6 million at an average interest rate of 5.3%.In addition, the Company pays $32,000 credit insurance on selected foreign receivables.An adverse change in interest rates during the time that this debt is outstanding would cause an increase in the amount of interest paid.The Company may pay down the loans at any time, however, monthly interest charges are not less than $15,000 per month for the first year of the credit agreement extension and not less than $10,000 per month for the next two years of the extension.All bank debt is due and payable on August 21, 2013.Subsequent to year end a fourth amendment to the credit agreement was signed.See footnote 14. -5- Critical Accounting Policies The preparation of the Company’s consolidated financial statements in accordance with accounting principles generally accepted in the United States of America requires the Company’s management to adopt accounting policies and to make estimates and assumptions that affect the reported amounts of assets and liabilities, the disclosure of contingent assets and liabilities and the reported amounts of revenue and expenses.Management periodically evaluates its policies, estimates and assumptions related to, among others: revenue recognition, receivables and provision for bad debt, inventory obsolescence and costing methods, provision for warranty, goodwill, income taxes and valuation allowance for deferred taxes, and contingencies.The Company’s management bases its estimates on historical experience and expectations of the future.Actual reported and future amounts could differ from those estimates under different conditions and assumptions. Revenue Recognition In general, the Company recognizes revenue when the following criteria are met: evidence of an arrangement between the Company and its customer exists, shipment has occurred or services have been rendered, the sales price is fixed and determinable and collectability is reasonably assured. Receivables & Provision for Bad Debt The Company is exposed to credit risk on certain assets, primarily accounts receivable.The Company provides credit to customers in the ordinary course of business and performs ongoing credit evaluations.Concentrations of credit risk with respect to trade receivables are limited except for the Company’s five largest customers.The Company currently believes its allowance for doubtful accounts is sufficient to cover customer credit risks. Inventory Obsolescence & Costing Methods Inventory is stated at the lower of cost (first-in, first-out) or market.The Company provides an allowance for estimated obsolete or excess inventory based on assumptions about future demands for its products.During 2010 the Company’s slow moving and obsolescence reserve decreased approximately $762,000 due to the disposition of old CRT material and sales of previously slow moving finished goods inventory. Provision for Warranty The Company offers certain warranties on its products and has a general reserve for potential future charges incurred in connection with in-warranty repairs and services.This reserve is based on historical actual repairs, which declined significantly in 2009 due to significantly lower CRT sales. Goodwill The Company accounts for its goodwill resulting from the acquisition of American Gaming & Electronics in conformity with FASB ASC 350-20 Goodwill Subsequent Measurement. This ASC section requires that goodwill not be amortized, but instead be tested for impairment at least annually, which the Company does annually in the fourth quarter. The Company determined that there was no impairment of goodwill in 2010 and 2009 by utilization of a discounted cash flow analysis.However, there is no certainty in future periods that the fair value of the reporting unit will exceed its carrying value.The Illinois Video Lottery Act was overturned by an Illinois Appellate Court in late January 2011.The judgment was stayed by the Illinois Supreme Court pending oral arguments scheduled for May 2011.Management expects the Illinois Supreme Court to uphold the original legislation or the Illinois legislature to reenact the act, but if they do not AGE goodwill might be impaired. Income Taxes & Valuation Allowance for Deferred Taxes The Company uses the asset and liability method of accounting for income taxes.Under the asset and liability method, deferred tax assets and liabilities are recognized for the future tax consequences between the financial statement carrying amounts and the tax basis of existing assets and liabilities.We record a valuation allowance to reduce deferred tax assets to an amount for which the realization is more likely than not. Contingencies When applicable, the Company assesses its exposures to loss contingencies including legal and other matters and provides for an exposure if it is judged to be probable and estimable.If the actual loss from a contingency differs from management’s estimates, operating results could be impacted. -6- Liquidity & Capital Resources Accounts receivable decreased to $4.8 million in 2010 compared to $7.2 million in 2009. This $2.4 million provision of cash is due to the significantly lower sales in the fourth quarter 2010 compared to the third quarter 2010.Days sales in accounts receivable increased slightly to 56 days at year end 2010 compared to 50 days at year end 2009.Accounts receivable due from subcontractors decreased to $3.0 million in 2010 compared to $6.2 million in 2009, or a $3.2 million provision of cash due to the lower fourth quarter 2010 production. Inventory increased to $8.6 million in 2010 compared to $8.0 million in 2009.This $0.6 million use of cash was due to not being able to reduce production as fast as sales slowed in the fourth quarter 2010. Accounts payable decreased to $0.9 million in 2010 compared to $1.4 million in 2009, or a $0.5 million use of cash, due to the lower fourth quarter 2010 volume, notwithstanding the days outstanding remained the same at 39 days.Accounts payable to subcontractors decreased to $1.2 million in 2010 compared to $4.3 million in 2009, or $3.1 million use of cash based upon the lower fourth quarter 2010 volume. The net of prepaid and accrued expenses offset each other having no net effect on cash flow for the twelve months.The net of our 2010 earnings, depreciation and amortization, and other non cash adjustments to earnings resulted in $0.4 million provision of cash in operations. These changes resulted in $1.8 million of cash being provided by operations. Capital additions for Illinois video lottery showroom, cage and security additions and IT equipment were $0.3 million of cash used by investing activities. Long-term liabilities decreased to $0.6 million in 2010 compared to $2.2 million in 2009, which used $1.6 million of cash.Cash provided by sales of stock issued under the employee stock option plan and stock grants were essentially zero dollars in 2010 and 2009.These two items resulted in $1.6 million of net cash used in financing activities.Cash at the beginning of the year was $0.1 million and at the end of the year was close to zero at $29,000. Shareholders’ equity was $15.4 million in 2010 compared to $15.2 million in 2009 or an increase of $0.2 million.This increase was attributed primarily to the Company’s net earnings in 2010 and the amortization of unearned compensation relating to the employee stock grant plan. The Company is dependent on its credit facility to fund operations, as some critical inventory requires long lead times.Under its current credit facility, the Company is required to maintain certain financial covenants that the Company must meet each quarter during the term of the agreement.While the Company currently expects to meet these financial covenants during 2011, its liquidity could be adversely affected if it is unable to do so. Overall, the Company currently believes that its future financial requirements can be met with funds generated from operating activities and from its credit facility during the foreseeable future. Contractual Obligations The following table summarizes the Company’s contractual commitments as of December 31, 2010.The commitments are discussed in the indicated notes to the Company’s consolidated financial statements: Payments Due In year Ending December 31, (in $000’s) Total 2016+ Note Payable (Note 4) $ $ $ 565 $ $ $ Operating Leases (Note 11) $ 1,599 $ 725 $ 659 $ 201 $3 $ $ 2,164 $ 725 $ 659 $ 766 $3 $ Inflation In 2010 and 2009, inflation has not had a material effect on the Company’s results of operations -7- CONSOLIDATED BALANCE SHEETS As of December31, (in $000’s except for share information) ASSETS Current Assets: Cash $ 29 $ Accounts receivable, net of allowances of $256 in 2010 & $248 in 2009 Accounts receivable, subcontractor Inventory Prepaid expenses & other assets Total current assets $ $ Property, Plant & Equipment (at cost): Leasehold improvements Machinery, equipment & software less: Accumulated depreciation & amortization ) ) Property, plant & equipment, net $ Other Assets: Deferred tax asset, net Goodwill Total other assets $ $ Total Assets $ $ LIABILITIES & SHAREHOLDERS' EQUITY Current Liabilities: Accounts payable Accounts payable, subcontractor Accrued expenses Total current liabilities $ $ Long-Term Liabilities: Note payable Total long-term liabilities $ $ Total Liabilities $ $ Shareholders' Equity: Common shares: $1 par value; 25,000,000 shares authorized; 10,988,219 shares issued and outstanding at December 31, 2010 10,942,013 shares issued and outstanding at December 31, 2009 Capital in excess of par value Accumulated deficit ) ) Unearned compensation ) ) Total Shareholders' Equity $ $ Total Liabilities & Shareholders’ Equity $ $ See accompanying notes to the consolidated financial statements. -8- CONSOLIDATED STATEMENTS OF OPERATIONS Years Ended December31, (in $000’s except for share& per share data) Net sales $ $ $ Cost of sales Gross margin Engineering, selling & administrative Operating earnings Other expense (income): Interest Joint Venture income 0 (1
